Judgment, Supreme Court, New York County, entered September 6, 1974, dismissing petitioner-appellant’s proceeding under article 78 CPLR to annul respondent-respondent’s determination in respect of petitioner’s disability status on retirement, unanimously affirmed, without costs and without disbursements. The vote taken by the trustees was not productive of a clear majority of its membership for the relief sought by petitioner, not all *533eligible votes having been cast. As was conceded on argument by the Corporation Counsel, petitioner’s case is not closed and opportunity is available to him to sustain his position by submission of further proof. Concur — Markewich, J. P., Kupferman, Murphy, Tilzer and Nunez, JJ.